Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the communication filed on 11/04/2022.
Claims 1-9 and 21-29 are under examination.
The Information Disclosure Statements filed on 06/15/2020, 10/19/2020 and 06/15/2021  have been entered and considered.


Drawings
The drawings are not of sufficient quality. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 21-22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2020/0160319 A1) and Konig et al. (US 2021/0201327 A1).
Regarding claim 1, Smith et al. discloses A computer-implemented method for tracking and securing user data, the method comprising: providing a user data vault that stores user data associated with a user [par. 0033, “the user maintains control, or sovereignty, over the data, and different entities may access the data from the same repository”], wherein the user data corresponds to a plurality of data types [par. 0025, “the information may include personal information of the user, such as demographic information, healthcare information”, par. 0027, “An “item of interest” or “item of information” may refer to a particular type of information”]; providing data that is based at least in part on the user data stored in the user data vault for display on an administration user interface [par. 0037, “a user may use a user interface, such as a graphical user interface (GUI) to provide entity information regarding the entity to be used for values for items of interest to respond to requests from other entities. The user may further provide permissions regarding the items of interest, for example, using the GUI”]; collecting, from the administration user interface, a respective set of access rights and permission settings for each of the plurality of data types of the user data stored in the user data vault [par. 0083, “Presentation manager 516 manages presentation of information on user devices, such as on a display or other output component of a user device 402A or client device 130, 130N (e.g., via a GUI). Presentation manager 516 may do so to facilitate interface manager 510 receiving user inputs, such as user inputs that specify and/or define the permissions and corresponding criteria, user inputs that specify and/or define values of items regarding an entity for responses, and/or user inputs that specify and/or define parameters of the requests 536”, par. 0086]; storing each respective set of access rights and permission settings on a ledger of a blockchain consent network [par. 0022, “a distributed ledger is used to maintain records of permissions granted by a user (or more generally an entity) to other entities regarding use of user information”, par. 0094, “interface manager 510 of entity system 408 receives and/or determines the values and/or permissions and records the received information to the distributed ledger of distributed ledger network 110”, par. 0095]; determining that a particular remote device is authorized to access one or more data types of the plurality of data types based at least in part on the respective set of access rights and permission settings corresponding to the one or more data types; and providing the remote device with access to at least a portion of the user data corresponding to the one or more data types [par. 0033, “The user may grant permissions on an entity specific basis and an item of interest (e.g., data point) and/or set or group of items specific basis. When an entity requests data regarding user information, the permissions may be analyzed on the distributed ledger to enforce the permissions and allow or deny access to the requested information accordingly. Thus, the user maintains control, or sovereignty, over the data, and different entities may access the data from the same repository”, par. 0046, “entities may make requests for data regarding items of interest of subject entities using client device 130, 130N, server(s) 140 and/or node(s) 110N. Records 108 may include permissions stored on the distributed ledger that are used by data sharing infrastructure 170 to determine whether to allow or deny the requests”, par. 0073].
Smith et al. does not explicitly disclose collecting, from the administration user interface, a respective set of access rights and permission settings for each of the plurality of data types of the user data stored in the user data vault.
However Konig et al. teaches collecting, from the administration user interface, a respective set of access rights and permission settings for each of the plurality of data types of the user data stored in the user data vault [par. 0119, “the customer is enabled to manage data (e.g., data within a customer profile) according to data type. In such cases, the customer may choose which organization or which types of organizations to share each particular data type. In more detail, each field of data in the customer profile may be associated with at least one permission setting (e.g., in exemplary embodiments, each field of data may have a different permission setting for each provider). Further, user interfaces may be provided through the customer device 205 that allow the customer to adjusting data sharing settings and/or permission settings. Within such user interfaces, data sharing settings or permission settings maybe be made adjustable on a per data type, per organization basis, per type of organization basis, etc”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Konig et al. into the teaching of Smith et al. with the motivation to enabled to manage data sharing settings on a per-organization basis by choosing which data type to share with each specific organization as taught by Konig et al. [Konig et al.: par. 0119].
Regarding claim 2, the rejection of claim 1 is incorporated.
Smith et al. further discloses the plurality of data types comprises one or more of personally identifiable information, contact data, identity data, certified claim data, or social media account data [par. 0024, “digital account (e.g., a user account)”, par. 0025, “ the information may include personal information of the user, such as demographic information, healthcare information, and the like”].
Regarding claim 9, the rejection of claim 1 is incorporated.
Smith et al. further discloses wherein administration user interface comprises: an identification of a plurality of partner brands; and an identification of a respective set of brand-specific data access rights and permission settings associated with each of the plurality of partner brands [fig. 5B, par. 0087, “Also in FIG. 5B, the user may define and/or specify various criteria regarding permissions of item 550A. For example, the user may select or specify the entity (or entities) to which the permissions pertain (e.g., using a dropdown), which in the present example is “Entity_1.” The user may further select, define, or specify a level of abstractness used for item 550A when providing a response to a request from the corresponding entity. In the example shown, the user may select a number of range, or categories, used to provide responses to the requests for item 550A and “Entity_1.”].
Regarding claim 21, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 22, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 29, it recites limitations similar to claim 9. The reason for the rejection of claim 9 is incorporated herein.

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2020/0160319 A1) and Konig et al. (US 2021/0201327 A1) as applied to claims 1-2, 9, 21-22 and 29 above, and further in view of Mosconi et al. (US 2021/0141913 A1).
Regarding claim 3, the rejection of claim 1 is incorporated.
Smith et al. discloses the executable code is executable at the remote device to enable presentation of a user interface via which the at least a portion of the user data corresponding to the one or more data types is displayed [par. 0083, “Presentation manager 516 manages presentation of information on user devices, such as on a display or other output component of a user device 402A or client device 130, 130N (e.g., via a GUI). Presentation manager 516 may do so to facilitate interface manager 510 receiving user inputs, such as user inputs that specify and/or define the permissions and corresponding criteria, user inputs that specify and/or define values of items regarding an entity for responses, and/or user inputs that specify and/or define parameters of the requests 536”]. 
They do not explicit disclose providing the remote device with executable code via a consent application programming interface (API), wherein the executable code is executable at the remote device to enable presentation of a brand user interface and wherein the brand user interface is associated with a partner brand.  
However Mosconi et al. teaches providing the remote device with executable code via a consent application programming interface (API) [abs, “the method and system enable an application provider to utilize tools made available by the policy management service for creation of policies, such as terms and conditions and/or consent to data usage. In addition, the policy management service can provide an interface from which application administrators can link subset(s) of an API to specific policies, as well as the manage the presentation of these policies to end-users of the API that offer options to review and accept or reject the policies”, par. 0054], wherein the executable code is executable at the remote device to enable presentation of a brand user interface and wherein the brand user interface is associated with a partner brand [par. 0025, “Different embodiments of the proposed system will allow API providers to easily and intuitively (a) create, upload, or update their own policies that are to be accepted by an end-user in order to consume the service(s) being provided, for example via an editorial interface; (b) define consent as being applicable to a specified service area or region, by product or service, and/or by the end-user's access role or position… ”, par. 0027, welcome or logon interface, par. 0038, partnership].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Mosconi et al. into the teaching of Smith et al. and Konig et al. with the motivation for linking various policies to all or selected sub-products or sub-features of a larger service or program, as well as regulating third party access to user data resources as described by consent(s) accepted by the user as taught by Mosconi et al. [Mosconi et al.: par. 0002].
Regarding claim 23, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.

Claims 4-5 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2020/0160319 A1), Konig et al. (US 2021/0201327 A1) and Mosconi et al. (US 2021/0141913 A1) as applied to claims 1-2, 9, 21-22 and 29 above, and further in view of Postrel (US 2019/0019208 A1) and Cronin et al. (US 2018/0053200 A1).
Regarding claim 4, the rejection of claim 3 is incorporated.
Mosconi et al. discloses providing presentation of a brand user interface and wherein the brand user interface is associated with a partner brand.
They do not explicitly disclose the brand user interface: displays a partner brand reward associated with partner brand; and displays a user score for the user data vault, wherein the user score is associated with a value, to the partner brand, of data in the user data vault to which the partner brand has access rights.
 Postrel teaches a partner brand reward associated with partner brand [par. 0009, “rewards are issued by a third party to a member of the social network in exchange for providing access to that online interaction profile data of the member and their networked members... The rewards may take the form of a virtual currency, cryptocurrency, cash currency... Users can manage their profile data, and accordingly the compensation they receive from third parties for access to their profile data, through an app executing on a portable device such as their phone or tablet, and/or through a similar web interface provided by the social network service”]; and displays a user score for the user data vault, wherein the user score is associated with a value, to the partner brand, of data in the user data vault to which the partner brand has access rights [par. 0034, “viewing the user as having a continuously and dynamically changing profile, and related profile score, the third parties gaining access to these members are given a much more accurate and meaningful picture of the members. The member profile score indicates the member's relative value to a third party marketer interested in gaining access to that member”. Par. 0035, “The score will be a numeric representation of the data and give the observer very simple insight into the data within the profile”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Postrel into the teaching of Smith et al., Konig et al. and Mosconi et al. with the motivation for enabling users to manage and control access to and utilization of the data that is collected by web sites, social networks and the like regarding their online and offline interactions, and operating a rewards-based social network wherein rewards are issued by a third party to a member of the social network in exchange for providing access to that online interaction profile data of the member and their networked members as taught by Postrel [Postrel: par. 0009].
Cronin et al. teaches the brand user interface: displays a partner brand reward associated with partner brand [fig. 8].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cronin et al. into the teaching of Smith et al., Konig et al., Mosconi et al. and Postrel with the motivation to allow the user to select the type(s) of data to be shared in exchange for incentives as taught by Cronin et al. [Cronin et al.: par. abs.].
Regarding claim 5, the rejection of claim 4 is incorporated.
Postrel further teaches the partner brand reward in the form of a virtual currency [par. 0009, “The rewards may take the form of a virtual currency”]
Cronin et al. further teaches the brand user interface further includes a link to redeem the partner brand reward in the form of a virtual currency [fig. 8].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cronin et al. into the teaching of Smith et al., Konig et al., Mosconi et al. and Postrel with the motivation to allow the user to select the type(s) of data to be shared in exchange for incentives as taught by Cronin et al. [Cronin et al.: par. abs.].
Regarding claim 24, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 25, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.

Claims 6-8 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2020/0160319 A1), Konig et al. (US 2021/0201327 A1) and Mosconi et al. (US 2021/0141913 A1) as applied to claims 1-2, 9, 21-22 and 29 above, and further in view of Postrel (US 2019/0019208 A1).
Regarding claim 6, the rejection of claim 3 is incorporated.
Mosconi et al. discloses providing presentation of a brand user interface and wherein the brand user interface is associated with a partner brand.
They do not explicitly disclose the data displayed on the administration user interface comprises a score representative of a value of content from the user data vault that is accessible via the brand user interface.
 Postrel teaches the data displayed on the administration user interface comprises a score representative of a value of content from the user data vault that is accessible via the brand user interface [par. 0034, “viewing the user as having a continuously and dynamically changing profile, and related profile score, the third parties gaining access to these members are given a much more accurate and meaningful picture of the members. The member profile score indicates the member's relative value to a third party marketer interested in gaining access to that member”. Par. 0035, “The score will be a numeric representation of the data and give the observer very simple insight into the data within the profile”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Postrel into the teaching of Smith et al., Konig et al. and Mosconi et al. with the motivation for enabling users to manage and control access to and utilization of the data that is collected by web sites, social networks and the like regarding their online and offline interactions, and operating a rewards-based social network wherein rewards are issued by a third party to a member of the social network in exchange for providing access to that online interaction profile data of the member and their networked members as taught by Postrel [Postrel: par. 0009].
Regarding claim 7, the rejection of claim 3 is incorporated.
Mosconi et al. discloses providing presentation of a brand user interface and wherein the brand user interface is associated with a partner brand.
They do not explicitly disclose combining data collected from the user via the brand user interface into a unified dashboard view, wherein the dashboard view is dynamically updated based at least in part on interaction of the user with the brand user interface.
 Postrel teaches combining data collected from the user via the brand user interface into a unified dashboard view, wherein the dashboard view is dynamically updated based at least in part on interaction of the user with the brand user interface [par. 0034, “viewing the user as having a continuously and dynamically changing profile, and related profile score, the third parties gaining access to these members are given a much more accurate and meaningful picture of the members. The member profile score indicates the member's relative value to a third party marketer interested in gaining access to that member”. Par. 0069, “A dashboard may be presented to the member on his app so he can review the data usage. For instance, compliance with the rules of usage established by the member may be verified. This may also be done automatically so that if there is a breach of compliance an alert is provided to the member so he may take steps as desired”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Postrel into the teaching of Smith et al., Konig et al. and Mosconi et al. with the motivation for enabling users to manage and control access to and utilization of the data that is collected by web sites, social networks and the like regarding their online and offline interactions, and operating a rewards-based social network wherein rewards are issued by a third party to a member of the social network in exchange for providing access to that online interaction profile data of the member and their networked members as taught by Postrel [Postrel: par. 0009].
Regarding claim 8, the rejection of claim 3 is incorporated.
Mosconi et al. discloses providing presentation of a brand user interface and wherein the brand user interface is associated with a partner brand.
They do not explicitly disclose storing, on the ledger, an authenticated grant of permission by the user for a requesting system associated with the partner brand to access the user data vault, wherein the user receives a reward correlated to a level of permission granted by the user.
 Postrel teaches storing, on the ledger, an authenticated grant of permission by the user for a requesting system associated with the partner brand to access the user data vault, wherein the user receives a reward correlated to a level of permission granted by the user [par. 0016, “Preferably the member profile is stored in a blockchain ledger, and the member profile is updated by recording each computer-based activity to a record in the blockchain ledger. Additionally, the rewards are also recorded in the blockchain ledger”. Par. 0052, “when a consumer allows access to his social network data, the rewards transaction is recorded in the blockchain with requiring a central server. The consumer may then allow another third party to have access to his data, and have a subsequent rewards transaction recorded in his blockchain ledger”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Postrel into the teaching of Smith et al., Konig et al. and Mosconi et al. with the motivation for enabling users to manage and control access to and utilization of the data that is collected by web sites, social networks and the like regarding their online and offline interactions, and operating a rewards-based social network wherein rewards are issued by a third party to a member of the social network in exchange for providing access to that online interaction profile data of the member and their networked members as taught by Postrel [Postrel: par. 0009].
Regarding claim 26, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.
Regarding claim 27, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 28, it recites limitations similar to claim 8. The reason for the rejection of claim 8 is incorporated herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 11315150 B2		Portfolio Driven Targeted Advertising Network, System, And Method
US 20210271662 A1		PROGRAMMATICALLY MANAGING PARTIAL DATA OWNERSHIP AND ACCESS TO RECORD DATA OBJECTS STORED IN NETWORK ACCESSIBLE DATABASES
US 20200394327 A1		DATA SECURITY COMPLIANCE FOR MOBILE DEVICE APPLICATIONS
US 20200344233 A1		SYSTEMS, METHODS, AND APPARATUSES FOR IMPLEMENTING A ROLE BASED ACCESS CONTROL AND AUTHORIZATION VALIDATOR VIA BLOCKCHAIN SMART CONTRACT EXECUTION USING DISTRIBUTED LEDGER TECHNOLOGY (DLT)
US 20200250295 A1		SYSTEMS, METHODS, AND APPARATUSES FOR PROTECTING CONSUMER DATA PRIVACY USING SOLID, BLOCKCHAIN AND IPFS INTEGRATION
US 20200226285 A1		BLOCKCHAIN-BASED MECHANISMS FOR SECURE HEALTH INFORMATION RESOURCE EXCHANGE
US 20200211409 A1		UNIFIED IDENTIFICATION PROTOCOL IN TRAINING AND HEALTH
US 20200074102 A1		METHOD AND SYSTEM FOR MANAGING CONSENT DATA IN A BLOCKCHAIN NETWORK
US 20200005284 A1		Systems And Methods For Implementing Blockchain-Based Content Engagement Platforms Utilizing Media Wallets
US 20190349343 A1		FRONT-END USER INTERFACE FOR CONFIDENTIAL TRANSACTIONS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON CHIANG/Primary Examiner, Art Unit 2431